Case 3:18-cv-00017-NKM-JCH Document 363 Filed 06/11/21 Page 1 of 6 Pageid#: 6218




                          IN THE UNITED STATES DISTRICT
                         COURT FOR THE WESTERN DISTRICT
                          OF VIRGINIACHARLOTTESVILLE
                                     DIVISION


  BRENNAN M. GILMORE,

        Plaintiff,

  v.                                   No. 3:18-cv-00017-NKM-JCH
  ALEXANDER E. (ALEX) JONES, et al.,

                Defendants.



  DEFENDANT JAMES HOFT’S SURRESPONSE IN OPPOSITION TO THIRD PARTY
     GOVERNOR OF VIRGINIA’S MOTION TO QUASH SUBPOENA (Dkt. #293)
Case 3:18-cv-00017-NKM-JCH Document 363 Filed 06/11/21 Page 2 of 6 Pageid#: 6219



        Governor asserts that Hoft mischaracterizes Plaintiff’s allegations, and that the

 subpoena’s scope is narrower as a result. To extricate himself from the subpoena, he argues the

 First Amended Complaint (FAC) exclusively alleges statements alleging a federal – as opposed

 to State or private – conspiracy to instigate violence and then cover up all involvement/planning

 of such violence and then spin all events toward political ends. Dkt. #358, at p. 5. Governor

 needs to revisit Plaintiff’s FAC.

        This Court has stated that Plaintiff alleges that Hoft and the other defendants alleged that

 Plaintiff was a “deep state operative who conspired to orchestrate violence in Charlottesville for

 political purposes.” Gilmore v. Jones, 370 F. Supp. 3d 630, 642 (W.D. Va. Mar. 29, 2019).

 Plaintiff incorporated ALL of the factual allegations of his FAC into Count One against Hoft, et

 al. FAC (Dkt. #29), at p. 79. Plaintiff makes a large number of general and specific allegations

 in his complaint, but these can be distilled into a non-comprehensive list. See Figure 1 below.

 Specifically, Plaintiff alleges, among other things (FAC, at listed paragraphs, emphasis added):

        67.     Through statements such as “[t]he media knows exactly who he is yet played it off
                like a casual observer,” and “it looks like the State Department was involved in
                Charlottesville and is trying to cover it up,” and by describing Mr. Gilmore’s
                presence at and later description of the events in Charlottesville as proving
                how “the Deep State is working with the liberal media to shape narrative and
                fool the American people,” Hoft implies a number of assertions of fact that are
                provably false: 1) that the State Department organized the Charlottesville rioting
                and/or attack; 2) that Mr. Gilmore participated in the State Department’s planning
                of the Charlottesville riots and/or attack; 3) that the State Department conspired to
                conceal these facts by removing information about Mr. Gilmore from a number of
                internet sources; 4) that media outlets were involved in the conspiracy because they
                knew Mr. Gilmore was a State Department employee; 5) that the media
                characterized Mr. Gilmore as a casual observer because they were working in
                concert with Mr. Gilmore, the State Department, and other government
                agencies to cover up their involvement in the conspiracy; and 6) that all of
                these conspirators worked together to deceive the public about what happened
                in Charlottesville that day.


                                                ***

                                                                                                      2
Case 3:18-cv-00017-NKM-JCH Document 363 Filed 06/11/21 Page 3 of 6 Pageid#: 6220



        70.     By both stating and insinuating that Mr. Gilmore was an accomplice to a
                government plot to stage a violent riot and/or attack that killed and injured
                individuals in Charlottesville, and cover it up, Hoft falsely brands Mr. Gilmore
                as a criminal, a fraud, and an accessory to murder.

                                                  ***

        80.     After the attack in Charlottesville, Defendant Hoft used the factually inaccurate
                screenshots from Reddit to invent a nefarious role and identity for Mr. Gilmore in
                order to promote this preconceived narrative: that the violence in Charlottesville
                was a creation of the “Deep State,” that Mr. Gilmore was a central
                accomplice to that effort, and that the media was working with the “Deep
                State” to cover up their role in Charlottesville and deceive the American
                public.

        Gilmore’s allegations are very general: that Hoft said Gilmore was a member of the

 “deep state” and worked with the State Department and other government agencies” to “stage a

 violent riot and/or attack that killed and injured individuals in Charlottesville, and cover[ed] it

 up,” that the “violence in Charlottesville was a creation of the ‘Deep State,’ that “Mr. Gilmore

 was a central accomplice to that effort, and that the media was working with the ‘Deep State’

 to cover up their role in Charlottesville and deceive the American public.” Id., at pars. 67, 70,

 80.

  Allegation Category                        Page or Paragraph
  There was no public-private          Page 2; Par. 30, 31, 32, 33, 34, 35, 36, 38, 42, 43, 46,
  conspiracy surrounding the UTR       47, 48, 49, 50, 58, 59, 60, 63, 64, 65, 66, 69, 70, 79,
                                       80, 83, 84, 85, 91, 94, 101, 105, 109, 110, 120, 126,
                                       129, 144, 145, 208, 214, 239
  Gilmore was not part of any public-  Page 2; Par. 27, 30, 31, 32, 33, 34, 35, 36, 38, 42, 43,
  private conspiracy surrounding the   46, 47, 48, 49, 50, 58, 59, 60, 63, 64, 65, 66, 69, 70,
  UTR                                  79, 80, 83, 84, 85, 91, 94, 101, 105, 109, 110, 120, 126,
                                       129, 144, 145, 208, 214, 239
  Media involvement was purely         Page 2; Par. 31, 32, 35, 36, 38, 42, 43, 46, 47, 48, 49,
  organic and not staged, scripted, or 50, 58, 59, 60, 63, 64, 65, 66, 69, 70, 79, 80, 83, 84,
  message coordinated to skew coverage 85, 91, 94, 101, 105, 126, 129, 144, 145
  Fields’ car crash was deliberate     Page 1, 2, 62 (Tweet of Gilmore); Par. 29, 30, 31, 34,
  terrorism                            38, 43, 49, 62, 120, 160 n. 74
  Gilmore’s told the truth in his      Page 2, 3; Par. 31, 32, 34
  numerous interviews
  Defendants are propagandists, while  Page 2, 3; Par. Passim.
                                                                                                       3
Case 3:18-cv-00017-NKM-JCH Document 363 Filed 06/11/21 Page 4 of 6 Pageid#: 6221



  facts as presented by Plaintiff are
  objectively true
  UTR Pro-Lee consisted exclusively of       25, 26, 145, and implicit throughout.
  bigots
  Defendants are grotesque bigots            Page 2, 3; Par. Passim.
 Figure 1.

        Plainly, Governor is mistaken in his analysis. First, the FAC does not limit its allegations

 to the State Department. Second, even were this the case, the State Department wouldn’t conspire

 with itself alone to perpetrate a crime against the public. Logically, it would need assistance to

 execute a ploy of the magnitude Plaintiff alleges. Hoft’s First Amendment Truth defense does not

 require that he prove the literal truth of his alleged specific statements or their general ‘sting’ or

 context. § 5:22. Substantial truth test: generalized defamatory charges, 1 Law of Defamation §

 5:22 (2d ed.) (emphasis added) (citing to Prosser and Keeton on Torts § 116, at 841 (5th ed. 1984),

 and Restatement (Second) of Torts, § 581A, comment c). If he proves substantial truth, Plaintiff

 loses. Id. Were Hoft to adduce evidence that Plaintiff was part of an exclusively private

 conspiracy to instigate violence and manipulate the public’s perception of public and private events

 surrounding the Unite the Right Rally, Hoft would be entitled to submit this evidence to the jury.

 It is for the jury alone to decide falsity. Hoft filed a Motion to Dismiss, and this Court already

 decided that the statements as pled by Plaintiff were actionable defamation. Gilmore v. Jones, 370

 F. Supp. 3d 630 (W.D. Va. Mar. 29, 2019). The Court also refused to dismiss this suit. Id. Hoft

 has been forced by Plaintiff and the United States Government into this judicial process in which

 he stands to lose his property. Hoft is entitled to make his case or else he is robbed of due process

 rights and, with them, his First Amendment rights as well.

        Governor concedes he asserts no privilege. Reply (Dkt. #358), at p. 3 (“The Governor

 did not provide a privilege log because the Governor is not asserting a privilege”). After declaring

 this, he incorporates the briefed arguments of the Virginia State Police and the Virginia Fusion
                                                                                                     4
Case 3:18-cv-00017-NKM-JCH Document 363 Filed 06/11/21 Page 5 of 6 Pageid#: 6222



 Center in their joint Motion to Quash (Dkts. #287 and 351). Likewise, Hoft incorporates his

 Responses and Surresponses to these arguments and to those of the Northern Virginia Regional

 Intelligence Center, as well as all accompanying Exhibits (Dkts. #313, 329, 360) as though fully

 restated and set-forth herein. Governor argues that a privilege log is unnecessary because law

 enforcement privileges are “not the Governor’s to waive or assert.” Governor cites no support for

 this proposition.1 The Governor is the personal embodiment and manifestation of the executive

 branch of government. He ordered the Virginia State Police – among other agencies – to secure

 Charlottesville on August 12, 2017, and he unilaterally dispatched additional state resources that

 same day when he declared a state of emergency simultaneously with Chief Al Thomas’

 declaration of unlawful assembly. It’s a curious argument for a sitting Governor to argue, as a

 matter of law, he lacks authority and command over his own agencies. But, having made such an

 argument, it is clearly a firm waiver of any and all privileges Governor may possess.

         For all of the reasons stated above, in each brief responding to the instant Motion, all of

 the briefs cited herein, and all arguments he may make at the hearing on June 14, 2021, Hoft asks

 the Court to find that the Governor has waived all possible privileges and to Order the Governor

 to produce all responsive records within 20 days.

 Dated: June 11, 2021




 1
  Neither the Virginia State Police, the Virginia Fusion Center, nor the Northern Virginia Regional Intelligence
 Center address whether the Governor holds the same or concurrent privilege as their entities.
                                                                                                                   5
Case 3:18-cv-00017-NKM-JCH Document 363 Filed 06/11/21 Page 6 of 6 Pageid#: 6223



                                                      Respectfully submitted,


                                              By:     /s/ John C. Burns
                                                      John C. Burns, admitted pro hac vice
                                                      BURNS LAW FIRM
                                                      P.O. Box 191250
                                                      Saint Louis, MO 63119
                                                      Tel: (314) 329-5040
                                                      Fax: (314) 282-8136
                                                      TBLF@PM.ME

                                                      Timothy B. Hyland
                                                      Virginia Bar No. 31163
                                                      HYLAND LAW PLLC
                                                      1818 Library Street, Ste. 500
                                                      Reston, VA 20190
                                                      (703) 956-3548 (Tel.)
                                                      (703) 935-0349 (Fax)




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 11th day of June, 2021, a true and accurate copy of the

 foregoing was served on all parties of record via the Court’s ECF System.


                                                            /s/ John C. Burns




                                                                                             6
